DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,156,981. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claims 25 and 32 patent 11,156,981 fully discloses,

Regarding claims 25 and 32 patent ‘981 discloses,
a.  disposing a plurality of image sensors proximate to the workcell (note claim 1 col. 21 lines 17-19);
b. registering the sensors to each other in a common reference frame (note claim 1, col. 21 lines 20-21 and 23); c. computationally relating the common reference frame of the sensors to a global frame of the workcell (note claim 1, col. 21 lines 25-26); 
d. registering the plurality of sensors to the industrial machinery (note claim 1 col. 21 lines 27-28); and
 e. monitoring the industrial machinery during operation thereof based at least in part on images of the workcell acquired by the sensors and the registration of the sensors to each other and to the industrial machinery (note claim 1, col. 21 lines 32-34).

Regarding claim 26 patent ‘981 discloses,
  	Wherein the industrial machinery comprises at least a robot arm (claim 3 col. 21 lines 39-40).

Regarding claim 27 patent ‘981 discloses,
 	Wherein the sensors are registered to each other according to steps comprising acquiring, with at least some of the sensors, a first plurality of images of the workcell and registering the sensors to each other based at least in part on the first plurality of images (note claim 5, note col. 21 lines 45-47).

Regarding claims 28 and 39 ‘981 discloses,
 f. generating an initial accuracy metric indicating an accuracy level of the registration of the plurality of sensors to the industrial machinery (note claim 20 and col.22 lines 53-55); and
 g. following step (f), during operation of the industrial machinery, determining whether a subsequent accuracy metric indicating an accuracy level of the registration deviates from the initial accuracy metric by more than a threshold amount, and if so, altering operation of the industrial machinery (note claim 20 col. 22 lines 56-60).

Regarding claims 29 and 40 patent ‘981 discloses,
 	Wherein step (g) comprises periodically analyzing a second plurality of images acquired during operation of the industrial machinery (note claim 21 and col. 22 lines 62-63) to
(i) regenerate the accuracy metric (note claim 21 and col. 22 lines 64),
 (ii) compare the regenerated accuracy metric to the initial accuracy metric to determine a deviation therebetween(note claim 21 and col. 22 lines 64-66), and
(iii) altering operation of the machinery if the deviation exceeds a threshold value (note claim 21 and col. 22 lines 66-67).

Regarding claims 30 and 41 patent ‘981 discloses,
 	Wherein the metric comprises at least one of registration validation or real-time robot tracking (note claim 22 and col. 23 lines 1-3).

Regarding claims 31 and 42 patent ‘981 discloses,
 	A global-optimization algorithm to register (i) the plurality of sensors to each other and (ii) the plurality of sensors to the industrial machinery (note claim 23 and col. 23 lines 5-7).

Regarding claim 33 patent ‘981 discloses,
 	Image sensors to acquire a first plurality of images of the workcell (note claim 1 and col. 21 lines 19);
 	Register the sensors to each other based at least in part on the first plurality of images (note claim 1 and col. 21 lines 20-21); and
 	Convert the first plurality of images to a common reference frame of the sensors (note claim 1 and col. 21 lines 22-23).


Regarding claim 34 patent ‘981 discloses,
 	Analyze the first plurality of images to verify that there is sufficient overlap and sufficient distinction thereamong (note claim 34 and col. 21 lines 35-38).

Regarding claim 35 patent ‘981 discloses,
 	Acquire an image of a scene in the workcell (note claim 9 and  col. 21 lines 62); and 
Determine one or more pairs of discrete features on the image of the scene (note claim 9 and col. 21 lines 63-64), wherein the plurality of sensors is registered to the industrial machinery based at least in part on the one or more pairs of discrete features (note claim 9 and col. 21 lines 65-67).

Regarding claim 36 patent ‘981 discloses,
 	Wherein the image of the scene comprises 3D point cloud data mapping the workcell (note claim 11 and col. 22 lines 3-4).

Regarding claim 37 patent ‘981 discloses,
 	Wherein the image of the scene comprises a 2D or 3D CAD model of at least one of the industrial machinery or the workcell (note claim 12 and col. 22 lines 5-7).

Regarding claim 38 patent ‘981 discloses,
 	Sensors to perform a 2D or 3D scan on the industrial machinery or the workcell, the image of the scene comprising a model of the industrial machinery or the workcell constructed based at least in part on the 2D or 3D scan (note claim 13 and col. 22 lines 9-12).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
September 28, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664